Case 2:20-cv-12595-GCS-DRG ECF No. 4 filed 09/23/20       PageID.20   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

Quicken Loans, LLC,

             Plaintiff,
                                          Case No. 2:19-cv-12595-GCE-DRG

  v.

ProBalance, Inc.,

             Defendant




                          NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that James P. Joseph II of the law firm of Jones

Day hereby enters his appearance as counsel on behalf of Plaintiff Quicken

Loans, LLC in the above-referenced matter.

Dated: September 23, 2020                   Respectfully submitted,

                                             /s/ James P. Joseph II
                                             James P. Joseph II (P81451)
                                             JONES DAY
                                             150 West Jefferson, Suite 2100
                                             Detroit, MI 48226
                                             Telephone: +1.313.230.7923

                                             Counsel for Plaintiff
Case 2:20-cv-12595-GCS-DRG ECF No. 4 filed 09/23/20         PageID.21    Page 2 of 2




                        CERTIFICATE OF SERVICE
      I hereby certify that on September 23, 2020, I electronically filed the

foregoing paper with the Clerk of the Court using the ECF system.

Defendant will be served via First Class Mail.




                                              /s/ James P. Joseph II
                                              James P Joseph II




                                        -2-
